Citation Nr: 1132577	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-30 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include as secondary to service-connected right hand disability.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from February 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the RO originally adjudicated the Veteran's claim as entitlement to service connection for posttraumatic stress disorder (PTSD).  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for a psychiatric disorder includes any such disorder that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been recharacterized as shown on the first page of this decision and the Board acknowledges that such includes a claim for service connection for all currently diagnosed acquired psychiatric disorders.  

In June 2010, the Board remanded the Veteran's appeal to the Appeals Management Center (AMC) for additional action.  However, as the Board has determined that additional development is necessary prior to the adjudication of his claim, this appeal is again REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran asserts that service connection for an acquired psychiatric disorder, to include PTSD, is warranted as a result of his traumatic World War II experiences, including seeing fellow soldiers killed and wounded in battle and having his hands frozen to the steering wheel of a jeep.  

Initially, the Board notes that the Secretary of the VA has amended the provisions of 38 C.F.R. § 3.304 applicable to claims of entitlement to service connection for PTSD during the pendency of the instant appeal.  Pursuant to the applicable criteria, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom the VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2010 as amended).  The Veteran's claim has not been considered under the amended regulation.  

Therefore, the Veteran should be notified of the current regulations pertaining to substantiation of his service connection claim for PTSD, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.   

In his August 2011 Informal Hearing Presentation, the Veteran's accredited representative stated that the Veteran experienced in-service stressful events during World War II in both the Normandy and Rhineland campaigns and incurred PTSD as the result of such service.  While noting that the Veteran has been diagnosed with dementia, the accredited representative advanced that "it is not clear whether a VA exam would be able to determine whether [the Veteran] does or does not have PTSD."     

The Court has held that in disability compensation claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  The Court has characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 U.S.C.A § 5103A(d)(2) (West 2002).  

VA psychological screening conducted in February 2000 and January 2001 indicates that the Veteran reported being depressed for periods of two years or more.  A diagnosis of major depression was advanced.  The Veteran's service personnel records note that he participated in the Normandy, Northern France, Rhineland, and Central Europe campaigns during World War II.  The Veteran has related that he was in combat and experienced post-service intrusive thoughts about the war.  Service connection has been established for right hand frostbite residuals incurred during the Veteran's wartime service.  Therefore, the Board finds that the Veteran should be afforded a VA examination in order to determine the current nature and etiology of any acquired psychiatric disorder found to be present, to include whether such is related to his military service or is secondary to his service-connected right hand disability. 

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for an acquired psychiatric disorder.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.   

1.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010, as well as proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected right hand disability.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder(s).  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  If the requested evaluation cannot be scheduled due to the Veteran's physical incapacity, the Veteran's claims file should be forwarded to the appropriate examiner for an opinion on the following inquiries. 

The examiner should identify all of the Veteran's psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

If a diagnosis of PTSD is advanced, the examiner should identify the specific stressor or stressors supporting such a diagnosis.  The examiner should indicate further whether the stressor represents a credible "fear of hostile military or terrorist activity,"  which means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

If a diagnosis other than PTSD is advanced, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.    

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was caused or aggravated by his service-connected right hand disability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

